﻿Allow me to convey to the President, on behalf of the Government and people of Latvia and on my own behalf, our sincere congratulations on his election to preside over this forty-sixth session of the General Assembly. His assumption of this post carries special significance for Latvia, for he is presiding over what is for our country our inaugural session as Members of the United Nations. I would also like to take this opportunity to convey the best wishes and appreciation of my country to the Secretary-General, Mr. Javier Perez de Cuellar.
Although Latvia was a founding member of the League of Nations, because of the subsequent foreign occupation of our country, we were unable to participate in the establishment of the United Nations. We have had to wait 47 years for this moment, yet the delay has not diminished the joy that accompanies our rightful and lawful return to the international community. On the contrary, we take special satisfaction in joining an international Organization that has grown in stature and importance through the years, thanks to the leadership and statesmanship of the Secretary-General.
Latvia takes its place in the United Nations at a turning-point in world history. Since the 1920s the people of Latvia have always believed that the existence of any internationally recognized State is an objective reality, one that cannot be eradicated by force. The rapid manner in which global diplomatic ties were renewed with the Baltic States during August and September of this year is, perhaps, one of the most dramatic examples of civilization's progress towards achieving true democracy and international equality in our lifetime. The people of Latvia express their heartfelt gratitude to the Members of the United Nations and to all the nations that have supported us for their profound understanding and support.
In this regard, I should once again like to welcome and congratulate our fellow new Members of the United Nations: the Republic of Korea, the Democratic People's Republic of Korea, the Republic of the Marshall Islands, the Federated States of Micronesia and our neighbours to the north and south, the Republic of Estonia and the Republic of Lithuania. We are proud to commence our United Nations activities in such distinguished company.
The enthusiasm with which Latvia assumes its role in the United Nations is driven by more than national self-interest. It is our sincere hope that recent developments have given birth to a new era of democracy and cooperation in the world. The events of August in the formerly communist Soviet Union have given rise to hopes that from this point onwards. East West, relations will no longer be a source of confrontation but Instead a vehicle for solving complex global and regional problems.
We are convinced that Latvia will play an instrumental role in this problem-solving process. It is our belief that now, as has been the case throughout history, Latvia is destined to serve as a natural bridge between Eastern and Western Europe. Where we once served as a battlefield for opposing foreign armies, we can now serve as a crossroads for commercial exchange and economic cooperation. Fully cognizant of this great responsibility, we are ready and eager to make our contribution to the inexorable democratic evolution of the new world order.
To succeed in this undertaking, Latvia must immediately begin the process of addressing a number of critical issues. Primary among them is the reconstruction and rebirth of Latvia's economy. We must train and prepare specialists and professionals whose task it will be both to meet Latvia's immediate needs and simultaneously build an economic structure that will shape Latvia's future role in Europe and the world.
To achieve this goal, the process of restoring Latvia's fully independent statehood must be brought to a conclusion without delay. This includes the removal, as soon as possible, of the foreign troops that continue, illegally, to occupy Latvian soil. A just settlement of this issue in the Baltic region is of crucial importance if we hope to further the process of guaranteeing the long-term security and cooperation of all nations, riot only in our region but throughout the world.
We are extremely encouraged by the bold initiative undertaken by the United States of America and endorsed by the Soviet. Union, calling for substantial reductions of these nations' nuclear weapons. We see this action as the first concrete step towards the realization of our own long-held dream of a nuclear-free Baltic region.
The people of Latvia are ready to work hand in hand with all the peoples of the world. We are opening our doors, our minds and our hearts to all that which has been achieved globally in the areas of economic, humanitarian, environmental and cultural endeavour. We are fully committed to the spirit of open and honest exchange so that we can both learn from that which has already been accomplished and contribute to that which still needs to be done.
We are firmly convinced that through cooperation and coordination with our Baltic neighbours, we can create a geopolitical region that will demonstrate to the world that the transition from the shackles of totalitarian communism to the open democratic structures can be achieved in a peaceful, disciplined and orderly manner.
Just as the United Nations demonstrates the benefits of multilateral, inter-ethnic cooperation, we in Latvia are equally committed to guaranteeing equal rights to all national minorities and individuals in our territory, irrespective of their ethnic origins or ideological convictions. We have taken concrete steps to address the needs and concerns of all those who live within our borders and will continue to develop policies in this direction. Human rights, democracy and adherence to the norms of international law were the guiding principles of our struggle to restore independence and will continue to serve as a foundation for our internal development and reintegration into the world community. It is our hope that from our example, others facing similar obstacles can take both strength and inspiration.
As a Member of the United Nations, Latvia will look to other Member nations, organizations and the Secretariat for guidance and assistance in developing the future character and international role of our country. That Latvia's period of reconstruction coincides with a major restructuring of the world order can be viewed as beneficial to all concerned, for it will foster Increased cooperation and coordination in all aspects of this developmental process.
For example, we welcome proposals to improve the emergency humanitarian-aid framework within the United Nations and anticipate that such a plan will assist our country and region in developing a coordinated emergency-aid structure of its own.
Similarly, Latvia joins other Members of the United Nations in a call for the repeal of resolution 3379 (XXX) of 10 November 1975 on Zionism. Latvia neither participated in nor supported this resolution at its inception and continues to oppose vigorously all policies that foster mistrust and antagonism between peoples and nations.
The people of Latvia have at long last navigated the stagnant, troubled waters of repression and aggression and have entered the open sea of international cooperation. We fully understand that even these seas can be rough and fraught with dangers, yet we take hope and comfort from the knowledge that we are joined on this journey by a world community committed to security, stability and economic prosperity. The Republic of Latvia stands ready to work with its friends and neighbours in meeting the challenges that lie ahead.
